NUMBER 13-06-521-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: NATIONWIDE CREDIT, INC. AND PLAZA ASSOCIATES
 

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION 


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam

 
	On September 21, 2006, relators, Nationwide Credit, Inc. and Plaza Associates,
filed with this Court a petition for writ of mandamus, in which they complain about the trial
court's denial of their motion to compel arbitration.  Relators attached to their petition a
motion for expedited hearing and motion for emergency relief and to stay litigation, in which
they ask this Court to stay all proceedings in the trial court while their petition remains
pending. 

	Having reviewed relators' motion for expedited hearing and motion for emergency
relief and to stay litigation and the petition for writ of mandamus, this Court denied relators'
motion and requested a response from the real party in interest.
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and relators' reply to the response,  is of the opinion that relators have not
shown themselves entitled to the relief sought and the petition for writ of mandamus
should be denied.  See Tex. R. App. P. 52.8.  Accordingly, petition for writ of mandamus
is DENIED. 
 
  PER CURIAM
 
Memorandum Opinion delivered and
filed this the 19th day of October, 2006.